The Attorney      General of Texas
                                    November 1, 1977

JOHN L. HILL
Attorney General


                   Honorable Walter M. Holcombe        Opinion No. H-1082
                   District Attorney
                   143rd Judicial District             Re: Constitutionality
                   324 S. Cypress                      of Reeves County Court
                   Pecos, Texas 79772                  at Law.

                   Dear Mr. Holcombe:

                        You ask whether it is "unconstitutional for the Texas
                   Legislature to attempt to divest a Constitutional County
                   Court of jurisdiction in civil, criminal, juvenile and
                   probate matters."  Specifically, your question refers to
                   House Bill 2147, Acts 1977, 65th Leg., ch. 692, at 1736.
                   This bill creates the County Court at Law of Reeves County
                   and gives said court
                             jurisdiction in all matters and causes,
                             civil, criminal, juvenile, and probate,
                             original and appellate, over which, by
                             the general laws of the state, the county
                             court of the county would have juris-
                             diction.

                   Sec. 2. Under section 3 of this act, the County Court of
                   Reeves County "shall have no jurisdiction, civil, criminal,
                   juvenile, or probate, original or appellate." We must
                   therefore determine the constitutionality of divesting the
                   Reeves County Court of jurisdiction in civil, criminal,
                   juvenile, and probate matters.
                        With regard to civil and criminal jurisdiction, article
                   5, section 22 of the Texas Constitution provides:

                               The Legislature shall have power, by
                             local or general law, to increase, di-
                             minish or change the civil and criminal
                             jurisdiction of County Courts; and in
                             such change of jurisdiction, the Legis-
                             lature shall also conform the jurisdic-
                             tion of the other courts to such change.



                                          P. 4428
                                                          ,      ‘.




Honorable Walter M. Holcombe   - Page 2   (H-1082)



In interpreting this section, Texas courts have consistently
held that the Legislature may divest the county court of all
or part of its civil or criminal jurisdiction, or both, and
the jurisdiction withdrawn may be placed on other courts.
Regian v. Sowell, 534 S.W.Zd 175, 176 (Tex. Civ. App. -- Waco
1976, no writ); Chapman v. State, 16 Tex. App. 76 (1884);
Mora v. State, 9 Tex. App. 406, 407 (1880). The Supreme Court
of Texas has upheld legislative power under article 5, section
22 stating that it

          expressly gave the legislature the power
          to change the jurisdiction of the county
          courts, and to confirm [sic] the juris-
          diction of other courts to such change.
          The latter section clearly empowered the
          legislature to take away the jurisdiction
          of the county court of any particular
          county, and to confer it upon the district
          court of such county.

Muench v. Oppenheimer, 26 S.W. 496 (Tex. 1894). Moreover, the
Legislature may change the appellate as well as the original
jurisdiction of county courts in civil and criminal matters.
Kubish v. State, 84 S.W.2d 480, 481 (Tex. Crim. App. 1935);
Ex parte Bennett, 211 S.W. 934 (Tex. Crim. App. 1919). In short,
the Legislature may constitutionally divest a county court of
its civil and criminal jurisdiction, original or appellate,
under section 22, article 5 of the Texas Constitution.  See
                                                        -
also Attorney General Opinion WW-450 (1958).

     Although the jurisdiction of "juvenile courts" is governed
by section 51.04 of the Family Code, such courts are created by
the Legislature under the authority of article 5, section 1 of
the Texas Constitution which provides that the Legislature

         may establish such other courts as it
         may deem necessary and prescribe the
         jurisdiction and organization thereof,
         and may conform the jurisdiction of
         the district and other inferior courts
         thereto.

(Emphasis added). The list of courts available for designation
as "juvenile courts" includes both county courts and county
courts at law. Family Code 5 51.04(b), (c). Since the Reeves
County Court at Law is within the class of courts which may be
designated as juvenile courts and since the jurisdiction of a
juvenile court comes from an act of the Legislature acting
pursuant to article 5, section 1 of the Texas Constitution, see
In re Hoskins, 198 S.W.Zd 460 (Tex. Civ. App. -- Amarillo   -


                          p. 4429
Honorable Walter M. Holcombe     - Page 3    (H-lOB2)



1946, writ ref'd n.r.e.), we are of the opinion that the Legis-
lature may divest a county court of its jurisdiction in juvenile
matters.  Tex. Const. art. 5, 8 1. See Attorney General Opinion
H-325 (1974). We note, however, thathe     judge of the Reeves
County Court at Law must qualify under § 54.01(d) of the Family
Code in order to pass on juvenile matters.

     Finally, we must also consider the constitutionality of
divesting the Reeves County Court of jurisdiction in probate
matters. Although article 5, section 16 of the Texas Constitu-
tion states that the county court shall have the general juris-
diction of a probate court, we believe that article 5, section
8 controls the probate jurisdiction question raised by House
Bill 2147. That constitutional provision, as adopted in 1973,
provides in part:




          legislature shall also conform the
          jurisdiction of the other courts to
          such change.

Tex. Const. art. 5, § 8. (Emphasis added).    In our opinion,
the express language of the constitutional provision empowers
the Legislature to constitutionally divest a county court of
probate jurisdiction and transfer such jurisdiction to another
court. Since we have found House Bill 2147 constitutional
with regard to the jurisdiction questions you raised, we need
not address your second question which was posited on our
finding some part of the bill unconstitutional.

                       SUMMARY

          House Bill 2147, which abolishes the
          civil, criminal, juvenile, and probate
          jurisdiction of the Reeves County Court,
          is constitutional.
                               -Very     truly yours,



                          r.%&.4*
                          c    ,/ Attorney General of Texas


                               P* 4430
Honorable Walter M. Holcombe   - Page 4   (H-1082)




                      o*
DAVID M. KENDALL, First Assistant




C. ROBERT HEATH, Chairman
Opinion Committee

jst




                            p. 4431